UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6986



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULIAN DION KIRKLAND,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-99-47, CA-01-1087-1)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Dion Kirkland, Appellant Pro Se. Steven Hale Levin, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julian Dion Kirkland seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and conclude on the

reasoning of the district court that Kirkland has not made a

substantial showing of the denial of a constitutional right. See

United States v. Kirkland, Nos. CR-99-47; CA-01-1087-1 (M.D.N.C.

May 28, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2